Simmons, C. J.
A card, furnished by a railroad company to its engineers and containing a column headed “ Minimum time freight-trains between stations,” but relatively to which there is no rule of the company making it an engineer’s duty to regard this minimum time, is not legally binding upon the engineer so as to forfeit the right of his widow to recover, if he, while attempting to run his train between two stations in less than the time given in the column mentioned, is killed by the negligence of his coemployees.
Argued June 27,
Decided August 9, 1902.
Case. Before Judge Sheffield. Quitman superior court. December 17, 1901.
Lawton & Cunningham and W. L). Kiddoo, for plaintiff in error.
Hoke Smith & H. C. Peeples and Hardeman, Davis, Turner & Jones, contra.
2. The plaintiff having clearly showed negligence on the part of the company, it was incumbent on the latter to show that the engineer was negligent. On this point the evidence Was conflicting, and, the jury having determined the issue in favor of the plaintiff, and the trial judge having approved their finding, this court will not control his discretion in refusing a new trial.
3. There was no material error in the rulings of which proper complaint is made in any of the other grounds of the motion for a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.